    Case 3:21-mj-06013-DEA Document 9 Filed 03/19/21 Page 1 of 2 PageID: 12




                                UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY

 UNITED STATES OF AMERICA                             Honorable Douglas E. Arpert

         v.                                           Criminal No. 21-6013 (DEA)

 JOEL PEREZ-NAJERA
 a/k/a JOEL ANIBAL PEREZ-NAJERA                       DETENTION ORDER
 a/k/a JOEL PEREZ


        This matter having been opened to the Court on motion of the United States, by Rachael

A. Honig, Acting United States Attorney for the District of New Jersey (Martha K. Nye,

Assistant United States Attorney, appearing), in the presence of the defendant JOEL PEREZ-

NAJERA (by Brian Reilly, Esq.), for an order pursuant to Title 18, United States Code, Section

3142(e) to detain the defendant without bail pending trial in the above-entitled matter; and

defendant raising no objection but preserving his right to seek a bail hearing; for the reasons

stated by the Court on the record; and for good cause shown:

        IT IS, therefore, on this _____
                                   WK day of March, 2021

        ORDERED that the motion of the United States for an order detaining the defendant

without bail pending trial is hereby GRANTED, and the defendant is hereby ORDERED

DETAINED. The defendant, by and through counsel, reserves the right to request a full hearing

before this Court pursuant to Title 18, United States Code, Section 3142(f) on the issue of release

at a later date; and it is further

        ORDERED, pursuant to Title 18, United States Code, Section 3142, that the defendant be

committed to the custody of the Attorney General or his authorized representative pending trial

in the above-entitled matter; and it is further



                                                  1
   Case 3:21-mj-06013-DEA Document 9 Filed 03/19/21 Page 2 of 2 PageID: 13




       ORDERED, pursuant to Title 18, United States Code, Section 3142(i), that the defendant

be confined in a corrections facility separate, to the extent practicable, from persons awaiting or

serving sentences or being held in custody pending appeal; and it is further

       ORDERED, pursuant to Title 18, United States Code, Section 3142(i), that the defendant

be afforded reasonable opportunity for private consultations with counsel; and it is further

       ORDERED, pursuant to Title 18, United States Code, Section 3142(i), that, upon order of

this or any other court of the United States of competent jurisdiction or on request of an attorney

for the United States, the defendant shall be delivered to a United States Marshal for the purpose

of appearances in connection with court proceedings.




                                              __________________   ___
                                                                     _ ____
                                                                          _ __________
                                              __________________________________________
                                              HONORABLE DOU    OU UGLAS E
                                                             DOUGLAS       E.. ARPERT
                                              United States Magistrate
                                                            Maagi
                                                               g strate Judge




                                                 2
